Citation Nr: 1501751	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder and anxiety disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for vocal cord dysfunction.

5.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected bipolar disorder and anxiety disorder.

6.  Entitlement to service connection for traumatic brain injury (TBI).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a bipolar disorder and anxiety disorder, assigning a 50 percent rating; denied entitlement to a TDIU; and denied service connection for a left shoulder disability.  

In an August 2011 rating decision, service connection for vocal cord dysfunction was denied.  In February 2013, correspondence was received in which the Veteran expressed disagreement with that rating decision.  

In May 2013, service connection for TBI and for a sleep disorder to include as secondary to service-connected bipolar disorder and anxiety disorder was denied.  In December 2013, a notice of disagreement was received.

The issues of service connection for vocal cord dysfunction, for TBI, and for a sleep disorder to include as secondary to service-connected bipolar disorder and anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left shoulder disability, diagnosed as mild acromioclavicular joint space narrowing with an osteophyte, is attributable to service.  

2.  The Veteran's bipolar disorder and anxiety disorder cause occupational and social impairment, with deficiencies in most areas, but do not result in total occupational and social impairment.

3.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected psychiatric disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A left shoulder disability, diagnosed as mild acromioclavicular joint space narrowing with an osteophyte, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  The criteria for a rating of 70 percent, but no higher, for bipolar disorder and anxiety disorder are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The Veteran is individually unemployable by reason of her service-connected psychiatric disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's service connection claim for a left shoulder disability is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

With regards to the claim for a higher initial rating for bipolar disorder and anxiety disorder, VCAA notice was sent in October and December 2007.  The Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the notice of disagreement, the Veteran took issue with the initial disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran a statement of the case that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Left Shoulder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

During service, the Veteran was treated for left shoulder complaints.  In an undated record, she complained of left shoulder spasm in the trapezius area.  In January 1988, she complained of left shoulder pain and she was placed on a limited profile.  Myofascial pain syndrome was questioned.  No neurological impairment was evident.  After service, she was involved in a motor vehicle accident, injuring her left shoulder again.  

There are two conflicting post-service VA opinions based on examinations.  In October 2008, the Veteran was examined and her record reviewed.  The examiner opined that her current left shoulder condition was mild to moderate and at least as likely as not initially related to the military complaints.  The rationale essentially indicated that although there was a post-service accident, the Veteran complained of left shoulder symptoms prior to that accident while in the military.  Conversely, after another VA examiner examined the Veteran in October 2010, he opined that the current left shoulder disability was not consistent with the inservice injuries because they would not have resulted in a chronic condition, but was rather related to the post-service accident.  However, the examiner noted that the status of the left shoulder just prior to the post-service accident was not available.  Current x-rays show that the Veteran has mild acromioclavicular joint space narrowing with an osteophyte.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both VA examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Therefore, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether current left shoulder disability is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based essentially on accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a left shoulder disability diagnosed as mild acromioclavicular joint space narrowing with an osteophyte is warranted.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9432 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Board notes that although a recent May 2013 psychiatric examination report indicated that the Veteran has "occupational and social impairment with reduced reliability and productivity," consistent with the assigned 50 percent rating, the overall clinical picture shows that her service-connected psychiatric disabilities meet the criteria for a 70 percent rating.  On a November 2008 examination, the Veteran exhibited an anxious and dysphoric mood.  It was noted that she had sleep impairment.  Although she was able to concentrate, she was irritable.  She did not exhibit current suicidal ideation, but had made an attempt in the past.  She had friends as well as relationships with her parents.  She was currently employed.  On mental status examination, she exhibited looseness of associations and paranoid ideation.  She could not perform serial 7's.  Her GAF was 50.  June 2009 records showed that the Veteran presented rambling, wordy and over-inclusive speech.  Her thought processes were tangential, suspicious, and guarded.  Her mood was anxious and depressed and her affect was restricted and irritable.  She reported having problems with her roommate and planned to move closer to her mother and her aunt.  In July 2009, the Veteran was voluntarily admitted after she had been experiencing mood lability and irritability after running out of medication.  She also had experienced racing thoughts and depressive symptoms.  She described her thoughts as a "stock ticker: that would not stop and that her mouth also would not stop.  Her GAF was 45.  Thereafter, VA clinical records continued to reflect some psychotic symptoms.  For example, in January 2011, it was noted that the Veteran was paranoid and would not go out without a gun and she admitted to being a "little manic."  Her GAF scale score, however, was noted to be 58.  

On her May 2013 examination, the Veteran described continuing problems with her long-term roommate.  She stated that it was difficult for her to trust others and therefore hard to form friendships and keep friendships.  The Veteran reported a sporadic work history and indicated that she had left her employment situations due to stress and problems with authority figures.  She indicated that she could not work due to stress, fear for her safety, stating that she was "afraid that if I'm out and visible that they can find me," with regard to her inservice female sergeant who had attacked her.  She also indicated that she had terminated her doctor and had weaned herself off certain medications.  The examiner noted that the Veteran had a well-documented history of non-compliance with medications and declined medications at the time of the examination.  On examination, the Veteran was adequately groomed and dressed casually.  She was cooperative and responsive throughout the evaluation.  She was oriented in all spheres, but her responses circumstantial.  Her mood was irritable and affect was congruent with mood as she was tearful at times.  There was no evidence of a formal thought disorder and she denied auditory/visual hallucinations.  Her insight and judgment appeared to be fair to poor.  Her memory appeared to be within normal limits.  Since military service, she had experienced mania/hypomania.  She reported impulse buying (reported spending so much that she is unable to pay rent at times), increased speed while driving, impulsively speaking out, and noted depressive symptoms are primary.  

The examiner expressed that the Veteran would benefit from consistent psychotropic medication to treat mood symptoms and she was encouraged to return to psychiatry services.  Although her employment history had been sporadic, the examiner indicated that engagement in a job with minimal social interaction might be a positive activity to help increase mood as she would have opportunities to engage in activities fostering a sense of mastery, increase financial security and practice social skills on a limited basis. 

Although the Veteran's GAF scores have ranged from moderate to serious, a review of the clinical evidence and lay testimony shows a more consistent picture of serious or severe impairment characterized by periods of mania and hypomania which resulted in some psychotic manifestations, as an inpatient admission, and instability at the work place.  However, the Veteran does not meet the criteria for a 100 percent rating because her psychiatric disabilities were not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  The Veteran does not suffer from persistent delusions or hallucinations.  Her behavior is not grossly inappropriate.  She is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  The Veteran could not perform serial seven's, but memory was within normal limits at other times and she never exhibited memory loss for names of close relatives, own occupation, or own name.  There is a history of suicidal ideation and an attempt, but not during the appeal period.  The Veteran has maintained some relationships.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's bipolar disorder and anxiety disorder symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The evidence does not support a finding of total occupational and social impairment.  The Veteran does not exhibit similar symptoms to those provided in the rating schedule for a 100 percent rating, of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent, but no higher, during the entire appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  There has been inpatient treatment, but not frequent hospitalizations or marked interference with employment beyond what is noted in the rating criteria as the rating criteria under which she has been assigned a 70 percent rating specifically contemplates her level of occupational impairment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

The Veteran's current disability rating is 70 percent.  Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether her service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reportedly has one year of college.  She has a sporadic work history.  Although a VA examiner opined that engagement in a job with minimal social interaction might be a positive activity to help increase the Veteran's mood, etc., the Board finds that that she needs to be able to sustain gainful employment, which is not shown in this case.  Her periods of lability with non-compliance of psychotropic medications have detrimentally affected her ability to obtain and retain employment.  

Therefore, the Board finds that TDIU is warranted.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected psychiatric disabilities is warranted.



ORDER

Service connection for a left shoulder disability diagnosed as mild acromioclavicular joint space narrowing with an osteophyte is granted.

Entitlement to a 70 percent rating for bipolar disorder and anxiety disorder is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted, in an August 2011 rating decision, service connection for vocal cord dysfunction was received.  In February 2013, correspondence was received in which the Veteran expressed disagreement with that rating decision.  Thereafter, in May 2013, service connection for TBI and for a sleep disorder to include as secondary to service-connected bipolar disorder and anxiety disorder was denied.  In December 2013, a notice of disagreement was received.

A statement of the case must be issued as to each issue, including the matter of whether a timely notice of disagreement or pertinent evidence was received as to the August 2011 rating decision.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issues of service connection for vocal cord dysfunction, for TBI, and for a sleep disorder to include as secondary to service-connected bipolar disorder and anxiety disorder in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  The matter of whether a timely notice of disagreement or pertinent evidence was received as to the August 2011 rating decision should be addressed.  If the Veteran perfects the appeal as to any issue by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


